Citation Nr: 0726906	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  01-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than October 27, 
1995, for the grant of service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
RO.  

In a decision promulgated in July 2002, the Board denied the 
veteran's claim for an effective date earlier than October 
27, 1995, for the grant of service connection for tinnitus.  
The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an August 2004 Order, the Court vacated the Board's July 
2002 decision and remanded this case to the Board for 
readjudication.  The Board in turn remanded this case to the 
RO in July 2005 for additional development of the record.  

The Board notes that, per his request, the veteran was 
scheduled for an April 2006 hearing.  Five days prior to the 
hearing, however, his representative informed VA that the 
veteran could not attend; the representative instead 
presented written argument on his behalf.  

In March 2006, the veteran appointed the Disabled American 
Veterans as his representative.  

In May 2006, this matter was again remanded to the RO for 
additional development of the record.  


FINDINGS OF FACT

1.  In March 1980, the Board denied the veteran's claim of 
service connection for tinnitus; the veteran filed a motion 
for reconsideration with the Board, which was denied in June 
1980.  

2.  On October 27, 1995, the RO received the veteran's 
application to reopen the previously denied claim of service 
connection for tinnitus.  

3.  In a November 1999 rating decision, the RO granted 
service connection for tinnitus, effective on October 27, 
1995.  



CONCLUSIONS OF LAW

1.  The Board decision of March 1980, denying service 
connection for tinnitus, is final.  38 C.F.R. § 20.1100 
(2006).  

2.  The criteria for an effective date earlier than October 
27, 1995, for the grant of service connection for tinnitus, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  


II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r) (2006).  

In this case, the evidence shows that the veteran filed a 
claim seeking service connection for tinnitus that was denied 
by the Board in March 1980.  The veteran filed a motion for 
reconsideration with the Board, which was then denied in June 
1980.  Accordingly, under the applicable law and regulations, 
the decision was final and subject revision on the same 
factual basis.  38 C.F.R. § 20.1100 (2006).  

On October 27, 1995, the RO received the veteran's 
application to reopen the previously denied claim of service 
connection for tinnitus.  In a November 1999 rating decision, 
the RO granted service connection for tinnitus, effective on 
October 27, 1995.  

Here, the Board notes that the veteran was awarded service 
connection for tinnitus effective October 27, 1995, which is 
the date of receipt of his application to reopen the 
previously denied claim.  Based on 38 U.S.C.A. § 5110(a), 
therefore, the RO granted the earliest effective date for a 
grant of service connection for tinnitus that the law allows.  
38 C.F.R. § 3.400 (q),(r).  

In statements submitted to VA and argued before the Court, 
however, the veteran contends that statements submitted in 
November 1987, and medical reports dated in December 1987 and 
March 1988 represent an informal claim of service connection 
filed before the October 1995 claim was submitted.  

The first November 1987 statement specifically reads "[the 
veteran] would like to re-open my claim at this time, due to 
the fact that my hearing was getting worse.  [He] would like 
to be re-tested.  My last exam was in 1979."  

Another November 1987 statement reads "[the veteran had] 
already been classified with a service-connected disability.  
Over the years this disability level ha[d] become 
progressively worse.  [He} request[ed] an examination ... My 
last examination by the V.A. was in 1979."  

A December 1987 VA examination notes, under the category of 
present complaints, "my ears are ringing" among other 
complaints regarding the veteran's hearing.  The veteran was 
diagnosed with tinnitus and deafness, AU, high tone.  

Finally, a March 1988 medical report noted that the veteran 
complained of having constant ringing in his ears.  

In this regard, the Board notes that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim.  See 
38 C.F.R. § 3.155(a).  

However, "[t]he mere presence of the medical evidence [in 
the record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the Board finds that the records noted 
hereinabove do not constitute a communication indicating an 
intent to file a claim of service connection for tinnitus.  
The two November 1987 statements, rather, indicate that the 
veteran was seeking an increased rating for his service-
connected hearing loss, which had been previously granted in 
an August 1979 rating decision.  

There is no mention of tinnitus in either statement, but both 
statements mention either hearing loss or a service-connected 
disability.  At that time, the veteran's only service-
connected disability was hearing loss.  

In addition, the complaints of ringing in the ears in the 
December 1987 and March 1988 medical reports are nothing more 
than noted complaints.  There is no indication that the 
veteran was asking for service connection for tinnitus at 
that time of either examination.  

Rather, these appear to be one of several complaints 
regarding the veteran's ears that the veteran voiced as part 
of audiology examinations.  As noted, without more, the mere 
presence of medical evidence does not establish intent to 
seek service connection.  

For the foregoing reasons, the veteran's claim of entitlement 
to an earlier effective dated for tinnitus must be denied.  




ORDER

An effective date earlier than October 27, 1995, for the 
grant of service connection for tinnitus is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


